Citation Nr: 0731610	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Louisville, 
Kentucky


THE ISSUE

Whether the veteran is obligated to pay the Department of 
Veterans Affairs copayments in the amount of $50 for each 
derm photo therapy treatment from December 2004 to January 
2005 provided on an outpatient basis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Louisville, Kentucky (VAMC).


FINDINGS OF FACT

1.  In January 2004, the veteran submitted a signed VA Form 
10-10EZ, Application for Health Benefits, in which he checked 
Block IIB, declining to provide his detailed financial 
information.

2.  A VA letter to the veteran, dated in February 2004, 
notified him that he was being placed in "Priority Group 
Eight" which requires that he make copayments in order to be 
eligible to receive VA medical benefits.

3.  From December 2004 to January 2005, the veteran underwent 
a series of derm photo therapy treatments (December 20, 2004; 
December 22, 2004; December 27, 2004; December 29, 2004; 
January 3, 2005; January 5, 2005; January 10, 2005; January 
12, 2005; January 19, 2005; and January 21, 2005).  

4.  The veteran has since been assessed copayments for each 
of the treatments in the amount of $50.


CONCLUSION OF LAW

The veteran is obligated to pay VA copayments in the amount 
of $50 for each of the derm photo therapy treatments from 
December 2004 to January 2005. 38 U.S.C.A. §§ 1710, 5107 
(West 2002); 38 U.S.C.A. §§ 17.47, 17.108 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In June 2005, a 
letter was sent to the veteran advising him of the foregoing 
elements of the notice requirements.  While this notice was 
not prior to the original adjudication in this matter, 
however, the case was later re-adjudicated in the August 2005 
supplemental statement of the case. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence and give testimony at two separate hearings.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The VAMC has obtained the necessary 
documents in this matter.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record. See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Moreover, the 
pertinent facts in this case are not in dispute.  Rather, 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2004, the veteran submitted a VA Form 10-10EZ, 
Application for Health Benefits, in which he checked Block 
IIB, declining to provide his detailed financial information.  
In making this decision, the application states, "I 
understand I will be assigned the appropriate enrollment 
priority based on nondisclosure of my financial information.  
By checking NO and signing below, I am agreeing to pay to 
applicable VA copayment."  The application was signed by the 
veteran, and dated January 9, 2004.

A VA letter to the veteran, dated in February 2004, notified 
him that as a nonservice-connected veteran or a veteran with 
a 0 percent noncompensable service-connected disability 
rating, his eligibility for medical benefits from VA is based 
on an annual declaration of income or means test.  The letter 
further noted that based upon the veteran's decision to 
decline to provide income information, he was being placed in 
"Priority Group Eight."  As a consequence, the letter noted 
he "will be required to make copayments in order to be 
eligible to receive VA medical benefits."  Enclosed with the 
letter was a copy of the 2004 Copayment Rates.  As noted on 
the rate sheet, "Copayments are based on $0 for some visits 
such as lab, EKG, Preventive Screening and Immunizations; $15 
for primary care visits; and $50 for specialty care visits, 
such as audiology, orthopedics, MRI, etc."  

A review of the record reveals that the veteran received a 
series of derm photo therapy treatments from December 2004 to 
January 2005, specifically on December 20, 2004; December 22, 
2004; December 27, 2004; December 29, 2004; January 3, 2005; 
January 5, 2005; January 10, 2005; January 12, 2005; January 
19, 2005; and January 21, 2005.  The record also reflects 
that the veteran has been assessed copayments by VA in the 
amount of $50 for each of these treatments.  

In this case, the veteran asserts that the assigned copayment 
is inappropriate.  Specifically, he believes that this 
treatment should not be considered a specialty treatment.  

Based upon its review of the record, the Board finds that the 
veteran is obligated to pay VA copayments in the amount of 
$50 for each of the derm photo therapy treatments from 
December 2004 to January 2005.  

With respect to copayments, 38 C.F.R. § 17.108 provides that 
a specialty care outpatient visit is subject to a $50 
copayment. The regulation defines a specialty care outpatient 
visit as an episode of care furnished in a clinic that does 
not provide primary care, and is only provided through a 
referral.  A note to 38 C.F.R. § 17.108 indicates that the 
requirement that a veteran agree to pay the copayment would 
be met by submitting a VA Form 10-10EZ, which is the 
application form for enrollment in the VA healthcare system 
and also is the document used for providing means-test 
information annually.

In the instant case, the veteran does not dispute that he is 
liable to make copayments to VA.  He asserts, however, that 
he should not be charged the copayment for a specialized care 
visit for his derm photo therapy treatments.  He disagrees 
with VA's interpretation of what constitutes a specialized 
care visit.  In making this argument, the veteran points out 
that the actual time required for this treatment is very 
brief, under a minute in the beginning.  He also argued that 
the treatment was not provided by a physician.  Thus, he 
maintains that his treatments do not meet the criteria 
necessary to be classified as a specialty care outpatient 
visit.

VHA Directive 2004-062 (November 3, 2004), Attachment B, 
indicates that derm photo therapy treatments require a 
specialty copayment on the copayment tier table, which is a 
$50 copayment for each visit. Section 4c states, "medical 
centers do not have the authority to charge a different 
copayment for services."

The VHA directive is based on 38 C.F.R. § 17.108.  The United 
States Supreme Court has held that in interpreting an 
administrative regulation, the administrative construction 
becomes of controlling weight unless it is plainly erroneous 
or inconsistent with the regulation. Bowles v. Seminole Rock 
& Sand Co., 325 U.S. 410, 414 (1945).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that deference should be given to VA's interpretations of its 
own regulations.  In the instant case, the regulation 
indicates that specialty care is generally provided through a 
referral, but goes on to state that a specialty care 
outpatient visit is an episode of care furnished in a clinic 
that does not provide primary care, and is only provided 
through a referral.  VHA directive 2004-062, which is based 
on § 17.108, is neither plainly erroneous nor inconsistent 
with the regulation.  The veteran testified at a personal 
hearing before the VAMC in March 2006 that he received the 
derm photo therapy treatments following a referral from his 
primary care physician.  Moreover, the evidence of record 
indicates that derm photo therapy requires special equipment, 
is performed at a separate facility, and the treatment 
records indicate that the procedure was performed by a 
licensed practical nurse.  As such, the Board concludes that 
the veteran was charged the appropriate copayment for 
specialty care.

The veteran's service is recognized and appreciated, and the 
Board acknowledges his contentions, however, the Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits.  38 U.S.C.A. § 7104(c).  In a case such as 
this one, where the law and not the evidence is dispositive 
of the issue before the Board, the claim must be denied 
because of the lack of entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

The veteran was appropriately charged $50 outpatient 
copayments for each of the derm photo therapy treatments 
received from December 2004 to January 2005.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


